


EXHIBIT 10.157














RECORDING COVER SHEET




Title of Document:
ASSIGNMENT OF RENTS AND LEASES



Date of Document:        October 25, 2012




Assignor:            119 LEAWOOD, LLC, a Delaware limited liability company




Assignee:
ING LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut corporation



Assignee's Mailing
Address:            ING Life Insurance and Annuity Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349




When recorded, mail to:    Fidelity National Title Insurance Company
5 Harvard Circle, Suite 110
West Palm Beach, Florida 33409
Attention: Ms. Jana Hutchins




Legal Description:
Attached as Exhibit A - 4201, 4209, 4303, 4501 and 4601 West 119th Street,
Leawood, Johnson County, Kansas.







--------------------------------------------------------------------------------




ASSIGNMENT OF RENTS AND LEASES


THIS ASSIGNMENT OF RENTS AND LEASES (“Assignment”) is made and entered into as
of October 25, 2012 by 119 LEAWOOD, LLC, a Delaware limited liability company
(“Assignor”), with the address of c/o Glimcher Properties Corporation, 180 East
Broad Street, Columbus, Ohio 43215-3467, for the benefit of ING LIFE INSURANCE
AND ANNUITY COMPANY, a Connecticut corporation (“Assignee”), with the address of
c/o ING Investment Management LLC, 5780 Powers Ferry Road, NW, Suite 300,
Atlanta, Georgia 30327-4349.


WITNESSETH:


WHEREAS, Assignor has executed and delivered to Assignee a Promissory Note dated
on or about this same date in the original principal amount of THIRTY-EIGHT
MILLION AND NO/100 DOLLARS ($38,000,000.00) (the “Note”), performance of which
is secured, among other things, by a Mortgage, Security Agreement, Financing
Statement and Fixture Filing (the “Mortgage”), which Mortgage encumbers certain
real estate described in Exhibit “A”, attached hereto and hereby made a part
hereof, and improvements thereon (together, the “Premises”); and


WHEREAS, as a condition to Assignee's obligation to make the loan evidenced by
the Note and secured by the Mortgage (and any extensions and/or modifications
thereof) and made pursuant to or in connection with and secured by other
documents, including, but not limited to, any financing statements naming
Assignor as debtor and Assignee as secured party (this Assignment, the Note, the
Mortgage, and such other documents are sometimes hereinafter collectively
referred to as the “Loan Documents”), Assignor has agreed to absolutely and
unconditionally assign to Assignee all of Assignor's rights under and title to
various leases affecting the Premises, including Assignor's rights in and title
to the rents therefrom, subject only to the terms and conditions herein set
forth.


NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, Assignor hereby agrees as
follows:


1.Assignment of Leases. Assignor hereby presently assigns, transfers, grants and
conveys unto Assignee, its successors and assigns, all leasehold estates of
Assignor, as lessor, and all right, title and interest of Assignor in, to and
under all existing and future leases, subleases, license agreements,
concessions, tenancies and other use or occupancy agreements, whether oral or
written, covering or affecting any or all of the Premises and all agreements for
any use of, all or any part of the Premises, the buildings, fixtures and other
improvements located thereon (“Improvements”), and all extensions, renewals and
guaranties thereof and all amendments and supplements thereto (collectively, the
“Leases”), including without limitation the following:


(a)any and all rents, revenues, issues, income, royalties, receipts, profits,
contract rights, accounts receivable, general intangibles, and other amounts now
or hereafter becoming due to Assignor in connection with or under the Leases
(whether due for the letting of space, for services, materials or installations
supplied by Assignor or for any other reason whatsoever), including without
limitation all insurance, tax and other contributions, insurance proceeds,
condemnation awards, damages following defaults by tenants under the Leases
(“Tenants”), cash or securities deposited by Tenants to secure performance of
their obligations under the Leases, and all other extraordinary receipts, and
all proceeds thereof, both cash and non‑cash (all of the foregoing being
hereinafter collectively called the “Rents”) and all rights to direct the
payment of, make claim for, collect, receive and receipt for the Rents;






--------------------------------------------------------------------------------




(b)all claims, rights, privileges and remedies on the part of Assignor, whether
arising under the Leases or by statute or at law or in equity or otherwise,
arising out of or in connection with any failure by any Tenant to pay the Rents
or to perform any of its other obligations under its Lease;


(c)all rights, powers and privileges of Assignor to exercise any election or
option or to give or receive any notice, consent, waiver or approval under or
with respect to the Leases; and


(d)all other claims, rights, powers, privileges and remedies of Assignor under
or with respect to the Leases, including without limitation the right, power and
privilege (but not the obligation) to do any and all acts, matters and other
things that Assignor is entitled to do thereunder or with respect thereto.


2.Purpose of Assignment; Security. This Assignment is made for the purpose of
securing Assignor's full and faithful (a) payment of the indebtedness (including
any extensions or renewals thereof) evidenced by the Note, (b) payment of all
other sums with interest thereon becoming due and payable to Assignee under the
provisions of the Mortgage or any other Loan Documents, and (c) performance and
discharge of each and every term, covenant and condition contained in the Note,
Mortgage, or any of the other Loan Documents.


3.Assignor's Covenants. Assignor covenants and agrees with Assignee as follows:


(a)That the sole ownership of the entire lessor's interest in the Leases and the
Rents is, and as to future Leases shall be, vested in Assignor, and that
Assignor has not, and shall not, perform any acts or execute any other
instruments which might prevent Assignee from fully exercising its rights under
any of the terms, covenants and conditions of this Assignment.


(b)That the Leases are and shall be valid and enforce-able against the
respective lessees thereunder in accordance with their terms and have not been
further altered, modified, amended, terminated, cancelled, renewed or
surrendered except as previously disclosed in writing to Assignee prior to the
execution hereof, nor have any Rents thereunder been collected more than one
month in advance nor have any of the terms and conditions thereof been waived in
any material manner except as approved in writing by Assignee or as permitted in
the Mortgage, except that Assignor may without the prior approval of the
Assignee, accept surrender of or terminate any Lease following a material
default that is uncured by the respective lessee.


(c)That none of the Leases shall be altered, modified, amended, terminated,
cancelled, extended, renewed or surrendered, nor any term or condition thereof
waived, nor shall Assignor consent to any assignment or sub-letting by any
lessee thereunder without the prior written approval of Assignee, except as
permitted in Paragraph 10(d) of the Mortgage. Under no Lease will any Rents be
abated (except as permitted in Paragraph 10(b) of the Mortgage) or collected
more than one month in advance unless approved in writing by Assignee.


Without in any way limiting the requirement of Assignee's prior written approval
hereunder, any sums received by Assignor in consideration of any termination (or
release or discharge of any lessee) of any Lease, if such sum for any Lease
exceeds $50,000, shall be held by Assignee and, provided no Event of Default (as
hereinafter defined) exists, made available to Assignor for the payment of
tenant improvement costs and leasing commissions to re-let the applicable
vacated space or any other portion of the Premises and any such sums received by
Assignor shall be held in trust by Assignor for such purpose. Any such amounts
which are not used to pay tenant improvement costs and leasing commissions in
connection with the re-letting of such space within a reasonable period of time
after the receipt thereof shall be applied by Assignee, without the payment of
any otherwise applicable Prepayment Premium (as defined in the Note), to reduce
the then outstanding principal amount of the Indebtedness (as is defined in the
Mortgage).




--------------------------------------------------------------------------------






(d)That there are no defaults now existing under any of the Leases and there
exists no state of facts which, with the giving of notice or lapse of time or
both, would constitute a default under any of the Leases.


(e)That Assignor shall give prompt notice to Assignee of any written notice
received by Assignor claiming that a default has occurred under any of the
Leases on the part of the Assignor, together with a complete copy of any such
notice, except no such notice is required if the applicable Lease is for 7,500
square feet or less.


(f)That Assignor will not permit any Lease to become subordinate to any lien
other than the lien of the Mortgage except for any second priority assignment of
rents and leases in favor of Assignee. For any Lease which by its terms does not
provide for automatic subordination without the requirement that Assignee grant
non-disturbance provisions to Tenant as a condition of the automatic
subordination, Assignee shall require the execution of a subordination,
non-disturbance and attornment agreement in a form approved by Assignee.


(g)That there shall be no merger of the Leases, or any of them, by reason of the
fact that the same person may acquire or hold directly or indirectly the Leases,
or any of them, as well as the fee estate in the Premises or any interest in
such fee estate.


4.Absolute Assignment/License to Collect Rents. This Assignment is entered into
for the purpose of absolutely assigning the Leases and the Rents to Assignee as
additional collateral for the loan evidenced by the Note and such Assignment is
choate on the date hereof. Notwithstanding the foregoing, so long as no Event of
Default, as hereinafter defined, shall have occurred, Assignor shall have a
license, terminable by the Assignee upon any Event of Default, to collect the
Rents accruing from the Premises on or after, but in no event more than one (1)
month in advance of, the respective dates set forth in the Leases on which the
Rents become due (provided that in no event shall Assignor be permitted to enter
into any Lease which makes rent due earlier than one (1) calendar month in
advance of the current month (except for the last month's rent or security
deposit)), and to hold the Rents as a trust fund for the uses and purposes more
particularly described in the Mortgage. Upon the occurrence of an Event of
Default, the license granted to the Assignor shall be automatically and
immediately revoked without notice to the Assignor. Upon the revocation of such
license upon the occurrence of an Event of Default, the Assignee may at its
option give Tenants a written notice (a “Tenant Notice”) requesting the Tenants
to pay all Rents and other amounts due under the Leases directly to Assignee and
to perform any of the Tenants' respective obligations under the Leases for the
benefit of Assignee.


5.Assignee's Powers and Rights. At any time during the term of the Note or the
Mortgage, Assignee may, at its option upon or after an Event of Default and
after giving a Tenant Notice, receive and collect all of the Rents as they
become due. Assignee shall thereafter continue to receive and collect all of the
Rents, as long as such or any other Event of Default is continuing.






--------------------------------------------------------------------------------




Assignor hereby irrevocably appoints Assignee its true and lawful attorney,
coupled with an interest, with full power of substitution and with full power
for Assignee in its own name and capacity or in the name and capacity of
Assignor, from and after the occurrence of an Event of Default and after the
giving of a Tenant Notice, to demand, collect, receive and give complete
acquittance for any and all Rents and at Assignee's discretion to file any claim
or take any other action or proceeding and make any settlement of any claims,
either in its own name or in the name of Assignor or otherwise, which Assignee
may deem necessary or desirable in order to collect and enforce the payment of
the Rents. Tenants are hereby expressly authorized and directed to pay all Rents
and any other amounts due Assignor pursuant to the Leases or otherwise, to
Assignee, or such nominee as Assignee may designate in a Tenant Notice delivered
to such Tenants, and the Tenants are expressly relieved of any and all duty,
liability or obligation to Assignor with respect to all payments so made.


From and after the occurrence of an Event of Default and after the giving of a
Tenant Notice, Assignee is hereby vested with full power to use all measures,
legal and equitable, deemed by Assignee necessary or proper to enforce this
Assignment and to collect the Rents assigned hereunder, including the right of
Assignee or its designee to enter upon the Premises, or any part thereof, with
or without force and with or without process of law and take posses-sion of all
or any part of the Premises together with all personal property, fixtures,
documents, books, records, papers and accounts of Assignor relating thereto, and
may exclude the Assignor, its agents and servants, wholly therefrom. Assignor
herein grants full power and authority to Assignee to exercise all rights,
privileges and powers herein granted at any and all times after the occurrence
of an Event of Default and after the giving of a Tenant Notice, without further
notice to Assignor, with full power to use and apply all of the Rents and other
income herein assigned to the payment of the costs of managing and operating the
Premises and of any indebtedness or liability of Assignor to Assignee, including
but not limited to the payment of taxes, special assessments, insurance
premiums, damage claims, the costs of maintaining, repairing, rebuilding and
restoring the improvements on the Premises or of making the same rentable,
reasonable attorneys' fees incurred in connection with the enforcement of this
Assignment, and of principal and interest payments due (and all other amounts
due under the Mortgage) from Assignor to Assignee on the Note and the Mortgage,
all in such order as Assignee may determine. Assignee shall be under no
obligation to exercise or prosecute any of the rights or claims assigned to it
hereunder or to perform or carry out any of the obligations of the lessor under
any of the Leases and does not assume any of the liabilities in connection with
or arising or growing out of the covenants and agreements of Assignor in the
Leases. It is further understood that this Assignment shall not operate to place
responsibility for the control, care, management or repair of the Premises, or
parts thereof, upon Assignee, nor shall it operate to make Assignee liable for
the performance of any of the terms and conditions of any of the Leases, or for
any waste of the Premises by any Tenant or any other person, or for any
dangerous or defective condition of the Premises or for any negligence in the
management, upkeep, repair or control of the Premises resulting in loss or
injury or death to any Tenant, licensee, employee or stranger. If Assignor shall
fail to pay, perform or observe any of its covenants or agreements hereunder,
Assignee may pay, perform or observe the same and collect the cost thereof from
Assignor all as more fully provided in the Mortgage.






--------------------------------------------------------------------------------




6.Assignee Not Liable; Indemnification. Anything contained herein or in any of
the Leases to the contrary notwithstanding: (a) Assignor shall at all times
remain solely liable under the Leases to perform all of the obligations of
Assignor thereunder to the same extent as if this Assignment had not been
executed; (b) neither this Assignment nor any action or inaction on the part of
Assignor or Assignee shall release Assignor from any of its obligations under
the Leases or constitute an assumption of any such obligations by Assignee; and
(c) Assignee shall not have any obligation or liability under the Leases or
otherwise by reason of or arising out of this Assignment, nor shall Assignee be
required or obligated in any manner to make any payment or perform any other
obligation of Assignor under or pursuant to the Leases, or to make any inquiry
as to the nature or sufficiency of any payment received by Assignee, or to
present or file any claim, or to take any action to collect or enforce the
payment of any amounts which have been assigned to Assignee or to which it may
be entitled at any time or times. Assignor shall and does hereby agree to
indemnify Assignee and hold Assignee harmless from and against any and all
liability, loss or damage which Assignee may or might incur, and from and
against any and all claims and demands whatsoever which may be asserted against
Assignee, in connection with or with respect to the Leases or this Assignment,
whether by reason of any alleged obligation or undertaking on Assignee's part to
perform or discharge any of the covenants or agreements contained in the Leases
or otherwise. Should Assignee incur any such liability, loss or damage in
connection with or with respect to the Leases or this Assignment, or in the
defense of any such claims or demands, the amount thereof, including costs,
expenses and attorneys' fees, shall be paid by Assignor to Assignee immediately
upon demand, together with interest thereon from the date of advancement at the
Default Rate (as defined in the Note) until paid.


7.Mortgage Foreclosure. Upon foreclosure of the lien and interest of the
Mortgage and sale of the Premises pursuant thereto, or delivery and acceptance
of a deed in lieu of foreclosure, all right, title and interest of Assignor in,
to and under the Leases shall thereupon vest in and become the absolute property
of the purchaser of the Premises in such foreclosure proceeding, or the grantee
in such deed, without any further act or assignment by Assignor. Nevertheless,
Assignor shall execute, acknowledge and deliver from time to time such further
instruments and assurances as Assignee may require in connection therewith and
hereby irrevocably appoints Assignee the attorney-in-fact of Assignor in its
name and stead to execute all appropriate instruments of transfer or assignment,
or any instrument of further assurance, as Assignee may deem necessary or
desirable, and Assignee may substitute one or more persons with like power,
Assignor hereby ratifying and confirming all that its said attorney or such
substitute or substitutes shall lawfully do by virtue hereof.


8.Non-Waiver. Waiver or acquiescence by Assignee of any default by the Assignor,
or failure of the Assignee to insist upon strict performance by the Assignor of
any covenants, conditions or agreements in this Assignment, shall not constitute
a waiver of any subsequent or other default or failure, whether similar or
dissimilar.


9.Rights and Remedies Cumulative. The rights and remedies of Assignee under this
Assignment are cumulative and are not in lieu of, but are in addition to any
other rights or remedies which Assignee shall have under the Note, Mortgage, or
any other Loan Document, or at law or in equity.


10.Severability. If any term of this Assignment, or the application thereof to
any person or circumstances, shall, to any extent, be invalid or unenforceable,
the remainder of this Assignment, or the application of such term to persons or
cir-cumstances other than those as to which it is invalid or unenforce-able,
shall not be affected thereby, and each term of this Assignment shall be valid
and enforceable to the full extent permitted by law.






--------------------------------------------------------------------------------




11.Notices.


(a)All notices, demands, requests, and other communications desired or required
to be given hereunder (“Notices”), shall be in writing and shall be given by:
(i) hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; or (iii) sending the same by United States
mail, postage prepaid, certified mail, return receipt requested, addressed to
the address for Notices.


(b)All Notices shall be deemed given and effective upon the earlier to occur of:
(x) the hand delivery of such Notice to the address for Notices; (y) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (z) three business days after depositing the Notice in the United States mail
as set forth in (a)(iii) above. All Notices shall be addressed to the following
addresses:


Assignor:
119 Leawood, LLC
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio 43215-3467
Attention: General Counsel
 
 
With a copy to:
Frost Brown Todd LLC
One Columbus
10 West Broad Street, Suite 2300
Columbus, Ohio 43215-3467
Attention: John I. Cadwallader, Esq.
 
 
Assignee:
ING Life Insurance and Annuity Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Mortgage Loan Servicing Department
 
 
and to:
ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Real Estate Law Department
 
 
With a copy to:
Bryan Cave LLP
One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, Georgia 30309-3488
Attention: John R. Parks, Esq.



or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice. Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.






--------------------------------------------------------------------------------




12.Heirs, Successors and Assigns. The terms “Assignor” and “Assignee” shall be
construed to include the respective heirs, personal representatives, successors
and assigns of Assignor and Assignee. The gender and number used in this
Assignment are used as a reference term only and shall apply with the same
effect whether the parties are of the masculine or feminine gender, corporate or
other form, and the singular shall likewise include the plural.


13.Amendment. This Assignment may not be amended, modified or changed nor shall
any waiver of any provisions hereof be effective, except only by an instrument
in writing and signed by the party against whom enforcement of any waiver,
amendment, change, modification or discharge is sought.


14.Captions. The captions or headings preceding the text of the Paragraphs of
this Assignment are inserted only for convenience of reference and shall not
constitute a part of this Assignment, nor shall they in any way affect its
meaning, construc-tion or effect.


15.Termination of Assignment. Upon payment in full of the indebtedness described
in Paragraph 2, this Assignment shall terminate and be void and of no force or
effect, and Assignee shall release its lien on the Rents and Leases without
costs or expenses to Assignee, Assignor hereby agreeing to reimburse Assignee
for such costs and expenses.


16.Choice of Law. The validity and interpretation of this Assignment shall be
construed in accordance with the laws (excluding conflicts of laws rules) of the
State of Kansas.


17.Event of Default. As used herein, “Event of Default” means an Event of
Default as defined in the Note, the Mortgage, or any of the other Loan
Documents. Any Event of Default hereunder shall constitute an Event of Default
under each and all of the other Loan Documents.


18.Exculpatory. The liability of Assignor personally to pay the Note or any
interest that may accrue thereon, or any indebtedness or obligation accruing or
arising hereunder is limited to the extent set forth in the Note.


19.Integration. This Assignment, together with the other Loan Documents,
constitutes the entire agreement between the parties hereto pertaining to the
subject matters hereof and supersedes all negotiations, preliminary agreements
and all prior or contemporaneous discussions and understandings of the parties
hereto in connection with the subject matters hereof.


20.Time of Essence. Time is of the essence in the performance of this
Assignment.


21.WAIVER OF JURY TRIAL. THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR
ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR
AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY
HERETO. NO PARTY SHALL SEEK TO CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE, ANY
SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY PARTY HERETO
EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL PARTIES.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Assignor has caused this instrument to be executed as of the
date set forth in the notary's statement below but this instrument is effective
as of the date appearing on the cover page of this Assignment, and acknowledges
receipt of a copy hereof at the time of execution.


 
119 LEAWOOD, LLC, a Delaware limited liability company
 
 
 
By:Glimcher Properties Limited Partnership, a Delaware limited partnership, Sole
Member
 
 
 
By:Glimcher Properties Corporation, a Delaware corporation, Sole General Partner
 
 
 
By:/s/ Mark E. Yale
Name:Mark E. Yale
Title:Executive Vice President,
Chief Financial Officer and Treasurer





STATE OF OHIO        )
) ss.
COUNTY OF FRANKLIN    )
This instrument was acknowledged before me on October 19, 2012, by Mark E. Yale
as Executive Vice President, Chief Financial Officer and Treasurer of Glimcher
Properties Corporation, a Delaware corporation, general partner of Glimcher
Properties Limited Partnership, a Delaware limited partnership, sole member of
119 LEAWOOD, LLC, a Delaware limited liability company.
(SEAL)    /s/ Janelle R. Courtright     
Printed Name: Janelle R. Courtright
Notary Public in and for said State
Commissioned in Delaware County
My Commission Expires:
06/28/2013    








--------------------------------------------------------------------------------














EXHIBIT A




